Citation Nr: 0807563	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-10 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 8, 
2003, for a grant of service connection for osteochondritis 
dessiccans, right elbow (right elbow disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel


INTRODUCTION

The veteran served on active duty from September to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
right elbow disability and assigned a 10 percent evaluation, 
effective February 8, 2003.  

In May 2005, the RO increased the evaluation of the veteran's 
right elbow disability to 20 percent, effective February 8, 
2003.  The veteran perfected an appeal to the Board regarding 
the effective date of the 20 percent rating assigned by the 
RO, in essence challenging the effective date of service 
connection for his right elbow disability.

In April 2006, the veteran requested that he be afforded the 
opportunity to testify at a hearing before a Veterans Law 
Judge in Washington, DC.  In September 2006, the Board 
notified the veteran that the hearing was scheduled to take 
place in October 2006.  Although the hearing notice was not 
returned as undeliverable, the veteran failed to report.  
Since that time, there is no indication in the record that 
the veteran has requested that the hearing be rescheduled.  
Under the circumstances, the Board determines that the 
veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.702 (2007).


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for right elbow disability 
until February 8, 2003.


CONCLUSION OF LAW

Entitlement to an effective date prior to February 8, 2003, 
for the grant of service connection for right elbow 
disability, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's right elbow disability claim arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for his right elbow disability because he did not 
have this condition prior to service and was discharged from 
active duty due to the disability, which has been chronic 
since that time.  As such, he maintains that the effective 
date of service connection, and the 20 percent rating, should 
be retroactive to his release from active duty in October 
1963.  

The basic facts are not in dispute.  As the RO noted, the 
veteran's initial application for service connection for 
right elbow disability was filed with VA on February 8, 2003, 
and indeed, the veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 20 percent 
evaluation effective the date the veteran's original claim of 
service connection for right elbow disability was filed with 
VA.  An effective date of an award of service connection is 
not based on the earliest medical evidence showing a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the 
veteran did not file a formal or informal application for 
service connection prior to February 8, 2003, VA is 
precluded, as a matter of law, from granting an effective 
date prior to February 8, 2003, for service connection for 
right elbow disability.  As such, this appeal must be denied 
because the RO has already assigned the earliest possible 
effective date provided by law.  


ORDER

Entitlement to an effective date prior to February 8, 2003, 
for service connection for is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


